DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/991,788 filed on August 12, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4, 10 and 17,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosgrave et al. (US 2016/0245677).
In regard to claim 1, Cosgrave et al. discloses a magnetic field turn sensor system (200c in Fig. 2C) (see also [0054]), comprising:
a magnetic field angle sensor having a first bridge (102a in Figs. 2B-2E) having a positive output and a negative output and a second bridge (102B in Figs. 2B-2E) having a positive output and a negative output;
a first comparator (204a in Figs. 2A-2C) configured to compare the positive and negative outputs of the first bridge;
a second comparator (204B in Figs. 2A-2C) configured to compare the positive and negative outputs of the second bridge;
a third comparator (204C in Figs. 2A-2C) configured to compare a first one of the positive and negative outputs of the first bridge to a first one of the positive and negative outputs of the second bridge; and
a processor (220, 222, 210 in Figs. 2A-2C) configured to:
receive outputs from each of the first to third comparators (see Fig. 2C), determine that a combination of the outputs from the first to third comparators corresponds to an invalid state (see Fig. Fig. 3A and [0054] wherein  the differential amplifier receives the input from the magnetic sensors  and compare them to calculate the angle and radius and compare the data with the actual expected data associated with the amplifier, and where Fig. 3A operation of various elements of Figs. 2A-2E are performed by measurements calculation module, and the error detection module), and        indicate a fault in response to determining that the combination of the outputs from the first to third comparators corresponds to the invalid state (see Fig. 3A, element 314 set an error flag).

In regard to claim 4, Cosgrave et al. discloses wherein the first bridge comprises a sine bridge and the second bridge comprises a cosine bridge (see Fig. 2D).
As to claims 10 and 17, they recite substantially the same limitations claim 1, except that claim 10  recite a shaft connected to a steering wheel of the vehicle which Cosgrave discloses in [0030].  As such, claims 10 and 17 are rejected for substantially the same reasons given for claim 1 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrave et al. (US 2016/0245677) in view of Cesaretti et al. (2020/0348150).
 	In regard to claims 2, 11, and 18, Cosgrave et al. meets the limitations of claims 1, 10, and 17 but does not explicitly disclose wherein the processor is further configured to: determine a quadrant of the magnetic field angle sensor based at least in part on the outputs from the first and second comparators.
Cesaretti et al. discloses wherein the processor is further configured to: determine a quadrant of the magnetic field angle sensor based at least in part on the outputs from the first and second comparators (see at least [0047] wherein quadrant or magnetic field sensor are identified based on output of comparator).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosgrave et al. with the quadrant determination of  Cesaretti et al. because such modification would  improve the accuracy of the system by determining the angular range within which the target is positioned to a more precise angle

7.	Claim(s) 5, 6, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrave et al. (US 2016/0245677) in view of Granig et al. (US Patent No.9,506,996).
In regard to claims 5, 13, and 20, Cosgrave et al. meets the limitations of claims 1, 10, and 17 but does not particularly disclose a fourth comparator configured to compare a second one of the positive and negative outputs of the sine bridge to a second one of the positive and negative outputs of the cosine bridge, wherein the processor is further configured to: receive an output from the fourth comparator, wherein the determination that the combination of the outputs corresponds to the invalid state is further based on the output from the fourth comparator.
 	Granig et al., in the same field of endeavor, discloses a fourth comparator configured to compare a second one of the positive and negative outputs of the sine bridge to a second one of the positive and negative outputs of the cosine bridge (see at least Fig. 5B), wherein the processor is further configured to: receive an output from the fourth comparator, wherein the determination that the combination of the outputs corresponds to the invalid state is further based on the output from the fourth comparator (see Fig. 5B, abstract  and col. 17 lines 9-36 wherein the processor determine error signal in accordance the output of the comparison)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosgrave et al. with the fourth comparator of Granig et al. in order to more accurately detect error in a measurement of a quantity.

 	In regard to claims 6 and 14, Cosgrave et al. does not explicitly disclose wherein the second one of the positive and negative outputs of the sine bridge is the same as the first one of the positive and negative outputs of the sine bridge and the second one of the positive and negative outputs of the cosine bridge is different from the first one of the positive and negative outputs of the cosine bridge.
 	While Granig et al. does not explicitly disclose the above choices. One of ordinary skill in the art would have been motivated to adopt the choices that are in Fig. 5B in order to obtain an actual value of an error signal corresponding to the sum of differential signal for comparison with a reference value or an ideal value in order to infer presence of an error.

Allowable Subject Matter
8.	Claims 3, 7-9, 12, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3, 12, 16 and 19, the prior art of record fails to disclose:
“wherein the received outputs comprise first outputs received at a first time, the processor is further configured to:
receive second outputs from each of the first to third comparators at a second time, determine that a transition between a first state including a combination of the first outputs to a second state including a combination of the second outputs corresponds to an invalid transition, and indicate the fault in response to determining that the transition corresponds to an invalid transition.”
In regard to claims 7-8 and 15, the prior art of record fails to disclose:
“wherein the processor is further configured to: determine an octant of the magnetic field angle sensor based at least in part on the outputs from the first to fourth comparators.”
In regard to claim 9, the prior art of record fails to disclose:
“wherein the first comparator comprises:
a chop switch configured to receive the positive and negative outputs of the first bridge and a chop signal,
a chop comparator configured to receive an output from the chop switch and output a digital signal representative of which of the positive and negative outputs of the first bridge has a greater value,
an inverter configured to invert the digital signal output from the chop comparator, and
a multiplexor configured to receive the digital signal, the inverted digital signal, and the chop signal and output one of the digital signal and the inverted digital signal based on the chop signal.”.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	US 2017/0356762 discloses a magnetic field sensor for sensing a movement of a ferromagnetic object along a path, a movement line tangent to the path
 	US Patent No. 10,921,373 discloses  a magnetic field sensor that uses magnetoresistance elements, and that can identify an error condition when one or more of the magnetoresistance elements are in saturation.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661